Exhibit 10.1

Execution Version

SECOND AMENDMENT TO THE AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT

THIS SECOND AMENDMENT TO THE AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT
(this “Second Amendment”) is entered into as of May 25, 2017, by and among
Aurora Diagnostics, LLC, a Delaware limited liability company (the “Company”),
Summit Partners, L.P., a Delaware limited partnership (“Summit”), and KRG
Capital Management, L.P., a Delaware limited partnership (“KRG”). Capitalized
terms used but not defined herein have the meanings set forth in the Management
Services Agreement (as defined below).

WHEREAS, the Company, Summit and KRG are parties to that certain Amended and
Restated Management Services Agreement (the “Management Services Agreement”),
dated as of June 12, 2009, as amended by the First Amendment, dated as of
May 20, 2010;

WHEREAS, pursuant to Section 13 of the Management Services Agreement, the
parties hereto desire to amend the Management Services Agreement, as set forth
herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

Section 1. Amendment of the Management Services Agreement. Section 7(a) of the
Management Services Agreement is hereby deleted and replaced in its entirety
with the following:

“(a) Notwithstanding any provision herein to the contrary, so long as any
default (or, where such term or phrase is defined in the document governing such
Company Indebtedness, “Default” or “Event of Default” or like term) exists under
any Company Indebtedness and is continuing or would result from a payment of the
Management Fee hereunder, Summit and KRG will defer receipt of the Management
Fee until such default (or, where such term or phrase is defined in the document
governing such Company Indebtedness, “Default” or “Event of Default” or like
term) has been cured or waived or otherwise ceases to exist. “Company
Indebtedness” means all principal and accrued (but unpaid) interest owing by
Parent, the Company or its Subsidiaries for debt for borrowed money owed to any
third party, including pursuant to (i) that certain Senior Secured Credit
Facility dated as of July 31, 2014 (as amended, modified, supplemented, restated
or amended and restated) by and among Parent, the lenders party thereto and
Cerberus Business Finance, LLC, as administrative agent and collateral agent and
(ii) the indentures governing Parent’s 10.750% Senior Notes due 2018 and 12.250%
Increasing Rate Senior Notes due 2020.”

Section 2. No Other Change. Except as expressly modified by this Second
Amendment, nothing contained herein shall be deemed to limit, restrict, modify,
alter, amend or otherwise change in any manner the rights and obligations of the
parties under the Management Services Agreement.



--------------------------------------------------------------------------------

Execution Version

Section 3. Governing Law. This Second Amendment shall be governed by and
construed in accordance with the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.

Section 4. Counterparts. This Second Amendment may be executed in two or more
counterparts, all of which shall be considered one and the same agreement. Any
signature page delivered electronically or by facsimile (including transmission
by .PDF or other similar format) shall be binding to the same extent as the
original signature page.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Second Amendment to the
Amended and Restated Management Services Agreement to be duly executed and
delivered on the date and year first above written.

 

AURORA DIAGNOSTICS, LLC By:  

/s/ Michael Grattendick

Name:   Michael Grattendick Title:   Chief Financial Officer

 

SUMMIT PARTNERS, L.P. By:   Summit Master Company, LLC Its:   General Partner
By:  

/s/ Christopher J. Dean

Name:   Christopher J. Dean Title:   Authorized Signatory

 

KRG CAPITAL MANAGEMENT, L.P. By:   KRG Capital, LLC Its:   General Partner By:  

/s/ Charles R. Gwirtsman

Name:   Charles R. Gwirtsman Title:   Managing Director

Signature Page to Second Amendment to Amended and Restated Management Services
Agreement